DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 02/12/2021 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 02/12/2021, has been entered. Claims 1, 8 and 15 have been amended. 
Information Disclosure Statement
Information Disclosure Statement received 12/07/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.


Claim Objections
Claims 15-20 are objected to because of the following informalities:
-Claim 15 reads “…the one or more fashion-ability scores;;” but should likely read “… the one or more fashion-ability scores;”
Claims 16-20 inherit the deficiencies noted in claim 15 and are therefore objected to on the same basis.
Appropriate correction is required.
Examiner notes that claim 1 reciting “to process the one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores” has not been marked as being added. This addition has been interpreted as being a typo under 112(b) as its content is out of place in the context of the claim it is in, it is a direct copy of part of the amended training limitation above, and it is not included in parallel claims 8 and 15. Regardless, because this addition has not been marked as being added in accordance with MPEP 704 (II)(C), claim 1, and dependent claims 2-7 are objected to. 
MPEP 704 (II)(C) requires all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "wherein the process is selected and identified to process one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores." It is unclear to one of ordinary skill in the art if ‘fashion product’ is referring to the later referenced one or more fashion products. Is this a different set of fashion products? Is this the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion product’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion product’ as “one or more fashion products on a website.”
Claims 1, 8, and 15 further recite the limitation "wherein the process is selected and identified to process one or more images of a particular category and/or sub- category of fashion product to generate the one or more fashion-ability scores…." There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “the one or more fashion-ability scores” as “one or more fashion-ability scores.”
one or more fashion products on a website with a user accessing the website.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “one or more fashion products on a website” as “the one or more fashion products on the website.”
Claims 1, 8, and 15 further recite the limitation “generating one or more fashion-ability scores representative of the one or more fashion products, by selecting an attribute and retrieving the scored vector that is trained for the selected attribute.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets “one or more fashion-ability scores” as “the one or more fashion-ability scores.”
Additionally, it is unclear to one of ordinary skill in the art if “the one or more fashion products” is referring to the one or more fashion products on the website, the one or more fashion products associated with the user on the website, or both. For the purpose of this examination, Examiner interprets “the one or more fashion products” as “the one or more fashion products on the website.”
Claim 1, 8, and 15 further recites the limitation “in response to retrieving the scored vector trained for the selected attribute, producing a fashion-ability score that represents the fashion product for the selected attribute.” There is insufficient antecedent basis for this limitation in the claim regarding “a fashion-ability score.” For the purpose of this examination, Examiner interprets “a fashion-ability score” as “the one or more fashion-ability scores.”
Additionally, it is unclear to one of ordinary skill in the art if ‘the fashion product’ is referring to the one or more fashion products. Is this a different fashion product? Is this the one or more fashion products associated with the user on the website? Is this the one or more fashion 
Claim 1, 8, and 15 further recites the limitation “providing one or more recommendations to the user for fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more fashion products on the website..Page 2Application No.: 16/131,114Docket No.: P201704672US01 Reply to Office Action of November 12, 2020.” It is unclear to one of ordinary skill in the art if ‘fashion products’ is referring to the one or more fashion products. Are these a different set of fashion products? Are these the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion products’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion products’ as “the one or more fashion products on the website.”
Additionally, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more fashion-ability scores representative of the one or more fashion products on the website.” For the purpose of this examination, Examiner interprets “one or more fashion-ability scores” as “the one or more fashion-ability scores.”
Claim 1 further recites the limitation “to process the one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores.” It is unclear to one of ordinary skill in the art what in the ‘providing one or more recommendations’ feature is “to process….” How would providing recommendations be to 
Claims 2-7, 9-14, and 16-20 inherit the deficiencies noted in claims 1, 8, and 15, respectively, and are therefore rejected on the same basis.

Claims 2, 9 and 16 recite the limitation “wherein providing the one or more recommendations to the user for fashion products includes: providing one or more recommendations for one or more newly added fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more newly added fashion products.” It is unclear to one of ordinary skill in the art if ‘fashion products’ is referring to the one or more fashion products. Are these a different set of fashion products? Are these the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion products’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion products’ as “the one or more fashion products on the website.”


Claims 3, 10, and 17 recites the limitation “wherein providing the one or more recommendations to the user for fashion products includes: providing one or more recommendations for one or more fashion products on the website with a fashion-ability score within a threshold of the fashion-ability score of the one or more fashion products associated with the user.” It is unclear to one of ordinary skill in the art if ‘fashion products’ is referring to the one or more fashion products. Are these a different set of fashion products? Are these the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion products’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion products’ as “the one or more fashion products on the website.” 
Additionally, it is unclear to one of ordinary skill in the art if “the fashion-ability score of the one or more fashion products associated with the user” is the same as the one or more fashion-ability scores representative of the one or more fashion products associated with the user. For the purpose of this examination, Examiner interprets “the fashion-ability score of the one or 
Further, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more recommendations.” For the purpose of this examination, Examiner interprets “one or more recommendations” as “the one or more recommendations.”

Claim 4, 11, and 18 recites the limitation “wherein providing the one or more recommendations to the user for fashion products includes: providing one or more recommendations for one or more fashion products on the website from a different category than a category of the one or more fashion products associated with the user.” It is unclear to one of ordinary skill in the art if ‘fashion products’ is referring to the one or more fashion products. Are these a different set of fashion products? Are these the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion products’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion products’ as “the one or more fashion products on the website.”
Additionally, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more recommendations” and “one or more fashion products on the website.” For the purpose of this examination, Examiner interprets “one or more recommendations” as “the one or more recommendations” and “one or more fashion products on the website” as “the one or more fashion products on the website.”
Claims 4, 11, and 18 inherit the deficiencies noted in claims 3, 10 and 17, respectively, and are therefore rejected on the same basis.

Claims 5, 12 and 19 recite the limitation “wherein providing the one or more recommendations to the user for fashion products includes: providing one or more recommendations for one or more fashion products on the website with a fashion-ability score greater than the fashion-ability score of the one or more fashion products associated with the user.” It is unclear to one of ordinary skill in the art if ‘fashion products’ is referring to the one or more fashion products. Are these a different set of fashion products? Are these the one or more fashion products associated with the user on the website? Are these the one or more fashion products on the website? Does ‘fashion products’ include the one or more fashion products associated with the user on the website as well as the one or more fashion products on the website? For the purpose of this examination, Examiner interprets ‘fashion products’ as “the one or more fashion products on the website.”
Additionally, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more recommendations” and “one or more fashion products on the website.” For the purpose of this examination, Examiner interprets “one or more recommendations” as “the one or more recommendations” and “one or more fashion products on the website” as “the one or more fashion products on the website.”

Claims 6, 13, and 20 recite the limitation “wherein providing the one or more recommendations to the user for fashion products includes:Page 3Application No.: 16/131,114Docket No.: P201704672US01 providing one or more recommendations for one or more fashion products on the website from the same category as 
Additionally, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more recommendations” and “one or more fashion products on the website.” For the purpose of this examination, Examiner interprets “one or more recommendations” as “the one or more recommendations” and “one or more fashion products on the website” as “the one or more fashion products on the website.”

Claims 7 and 14 recite the limitation “providing one or more recommendations for one or more fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products shown in the digital advertisement displayed on the different website and the one or more fashion-ability scores representative of the one or more fashion products on the website.” It is unclear to one of ordinary skill in the art if “one or more fashion products” is referring to the one or more fashion products on the website, the one or more fashion products associated with the user on the website, or the one or more fashion 
Additionally, there is insufficient antecedent basis for this limitation in the claim, specifically “one or more recommendations.” For the purpose of this examination, Examiner interprets “one or more recommendations” as “the one or more recommendations.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 10,776,417 B1), as previously cited and hereinafter Ravichandran, in view of Chavez et al. (US 10,685,057 B1), newly cited and hereinafter Chavez, in further view of Herring et al. (US 2015/0339726 A1), as previously cited and hereinafter Herring.
	Regarding claim 1, Herring discloses a computer-implemented method (i.e. abstract), executed on a computing device (i.e. [0022]), comprising:
	-training a plurality of neural networks from a plurality of images, wherein each neural network corresponds to an attribute of the plurality of images, a category of the plurality of images, or a sub-category of the plurality of images and processing one or more images of a particular category and/or sub-category of one or more fashion products on a website to generate one or more fashion-ability scores (Ravichandran, see at least: Col. 7 Ln. 63-67, Col. 8 Ln. 6-15, Col. 10 Ln. 13-24 and Fig. 3 - “The patches 308a-c of the image identified as correspond to the respective visual attributes can then be processed using various feature extraction techniques to 
-for each trained neural network, scoring each of the plurality of images against each attribute that the neural network is trained for, and generating one or more scored vectors wherein each scored vector corresponds to a particular attribute used to train the neural network (Ravichandran, see at least: Col. 7 Ln. 63-67, Col. 8 Ln. 6-11, Col. 8 Ln. 55-62, and Fig. 4 - “The patches 308a-c of the image identified as correspond to the respective visual attributes can then be processed using various feature extraction techniques to determine the feature vectors 310a-c, or other form of feature value or feature data, of the respective visual attributes [i.e. for each trained neural network and corresponds to a particular attribute used to train the neural network]” and “there are a number of ways to determine the feature vectors.  In one such 
-joining each of the scored vectors for each of the plurality of images to form a multi- dimensional vector corresponding to a visual representation of each of the plurality of images (Ravichandran, see at least: Col. 6 Ln. 33-46 - “image query can be analyzed to identify multiple visual attributes of an item and the multiple visual attributes can be used to find the most relevant and most visually similar search results to the query image while allowing changes to particular attributes of the query image. The applicable attributes can vary by factors such as the type or category of item and may be determined using a trained neural network to identify the relevant attributes to a particular item or image of an item.  In some embodiments, the items in a category can be logically arranged in an n-dimensional multiple attribute space [i.e. joining each of the scored vectors for each of the plurality of images to form a multi-dimensional vector corresponding to a visual representation of each of the plurality of images], or representation space, such that the various attributes can be used to refine or locate new search results based on the visual attributes selected by a user”); 

-generating the one or more fashion-ability scores representative of the one or more fashion products on the website, by selecting an attribute and retrieving the scored vector that is trained for the selected attribute (Ravichandran, see at least: Col. 9 Ln. 44-64 - “once the query feature vectors 406a, 406b are determined, either through performing feature extraction or obtaining stored feature vectors, databases 408a, 408b for each of the desirable attributes is queried to identify items having a feature vector similar to the query feature vector with respect to a certain attribute [i.e. by selecting an attribute and retrieving the scored vector that is trained for the selected attribute].  For example, a sleeve style database 408a of feature vectors may be queried to compare the sleeve style feature vector of the query to sleeve style feature vectors of a plurality of items…a similarity score with respect to the specific attribute for an item [i.e. generating one or more fashion-ability scores representative of the one or more fashion products on the website] in the attribute database can be determined”); 
-in response to retrieving the scored vector trained for the selected attribute, producing the one or more fashion-ability scores that represents the one or more fashion products on a website for the selected attribute (Ravichandran, see at least: Col. 10 Ln. 13-24 - “in order determine an overall ranking of the items in response to the query, a weighting function 412 may be applied to the similarity scores of an individual item to obtain an overall similarity score [i.e. in response to retrieving the scored vector trained for the selected attribute]…the overall and 
		-providing one or more recommendations to the user for the one or more fashion products on the website based upon, at least in part, and the one or more fashion-ability scores representative of the one or more fashion products on the website (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute feature value of the second dress may be compared, respectively, to the neckline attribute feature values and color attribute values of the catalog of items to find the items that have similar neckline and color attributes. The items may be returned and displayed as the search result [i.e. providing one or more recommendations to the user for the one or more fashion products on the website].  In some embodiments, the items may be ranked based on similarity scores for each attribute [i.e. based upon, at least in part, and the one or more fashion-ability scores representative of the one or more fashion products on the website], which may be weighed according to a weighting function”).
		
		Examiner notes that although to process the one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores is being interpreted under 112(b) as being mistakenly included in claim 1, if this is not the case, it is disclosed by Ravichandran: to process the one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores (Ravichandran, see at least: Col. 8 Ln. 6-15, Col. 10 Ln. 13-24 and Fig. 3 - “there are a number of ways to determine the feature vectors.  In one such approach, embodiments of the present invention can use the penultimate layer of a convolutional neural network (CNN) as the feature vector.  For example, classifiers may be trained to identify feature descriptors (also referred herein as visual attributes) corresponding to visual aspects of a respective image of the plurality of images [i.e. process the one or more images].  The feature descriptors can be combined into a feature vector of feature descriptors” and “the overall similarity score for an item in the illustrated example of FIG. 4 may be defined as: Overall Similarity Score=Sleeve Similarity Score (0.4)+Hemline Similarity Score (0.6), with 0.4 and 0.6 being respective weights for the sleeve attribute and the hemline attribute [i.e. process the one or more images of a particular category and/or sub-category of fashion product to generate the one or more fashion-ability scores]”).

Ravichandran does not explicitly disclose training, according to a process, a plurality of neural networks from a plurality of images wherein the process is selected and identified to process one or more images of a particular category and/or sub-category.
Chavez, however, teaches a neural network trained to identify features of images (i.e. Col. 6 Ln. 53-56), including the known technique of training, according to a process, a plurality of neural networks from a plurality of images wherein the process is selected and identified to process one or more images of a particular category and/or sub-category (Chavez, see at least: Col. 7 Ln. 34-36, Col. 6 Ln. 53-57, and Col. 12 Ln. 50-56 - “the convolutional neural network 240 may be a series of neural networks, one neural network for each style Classification [i.e. a 
		It would have been recognized that applying the known technique of training, according to a process, a plurality of neural networks from a plurality of images wherein the process is selected and identified to process one or more images of a particular category and/or sub-category, as taught by Chavez, to the teachings of Ravichandran would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of training, according to a process, a plurality of neural networks from a plurality of images wherein the process is selected and identified to process one or more images of a particular category and/or sub-category, as taught by Chavez, into the method of Ravichandran would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide a process for augmenting an image search engine with functionality to provide 

		Ravichandran in view of Chavez does not explicitly teach associating, at the computing device, one or more fashion products with a user accessing a website; and providing one or more recommendations to the user for fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website.
		Herring, however, teaches recommending clothing items (i.e. [0014]), including the known technique of associating, at the computing device, one or more fashion products with a user accessing a website (Herring, see at least: [0040] and [0052] - “other information about the wearer may be stored in wearer information 262, such as account information and preferences, activity history, purchasing history, etc. that may be used to present advertising to the wearer. A wearer may generally register using an application or web interface to setup a profile [i.e. with a user accessing the website]” and “the fashion score 272 may be calculated based on clothing [i.e. one or more fashion products] included in the wearer's profile [i.e. associating, at the computing device, one or more fashion products with a user]”); and 
the known technique of providing one or more recommendations to the user for fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more fashion products on the website (Herring, see at least: [0034] and [0040] - “fashion score may represent a number of factors, such as compatibility of the particular clothing with other sensor-enabled clothing linked to the wearer, as well as style 280, and then used by the advertising module 160 to generate relevant advertising for a wearer of the clothing. For example, advertising module 160 may generate advertising in an attempt to increase the wearer's fashion score [i.e. based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website], by suggesting different clothing or accessories [i.e. providing one or more recommendations to the user for fashion products based upon] that may be considered more stylish [i.e. one or more fashion-ability scores representative of the one or more fashion products], or that offer increased compatibility with the wearer's clothing items” and “other information about the wearer may be stored in wearer information 262, such as account information and preferences, activity history, purchasing history, etc. that may be used to present advertising to the wearer. A wearer may generally register using an application or web interface to setup a profile”). These known techniques are applicable to the method of Ravichandran in view of Chavez as they both share characteristics and capabilities, namely, they are directed to recommending clothing items.
		It would have been recognized that applying the known techniques of associating, at the computing device, one or more fashion products with a user accessing a website; and providing one or more recommendations to the user for fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more fashion products on the website, as taught by Herring, to the teachings of Ravichandran in view of Chavez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into 

		Regarding claim 2, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 1. 
		Herring further teaches recommending clothing items (i.e. [0014]), including the known technique of providing one or more recommendations to the user for one or more fashion products on the website including providing one or more recommendations for one or more newly added fashion products based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products associated with the user on the website and one or more fashion-ability scores representative of the one or more newly added fashion products (Herring, see at least: [0036] and [0051] - “Based on information identifying the shoes, a wear level of the shoes, and other information about the wearer and his/her activity history, advertising module 160 may generate relevant advertising, such as promotions for replacement shoes (e.g., promoting new models [i.e. providing one or more recommendations for one or more newly added fashion products])” and “the compatibility scores 415 and style ratings 420 [i.e. 

		Regarding claim 3, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 1. Ravichandran further discloses:
		-wherein providing the one or more recommendations to the user for the one or more fashion products on the website includes: 
	-providing the one or more recommendations for one or more fashion products on the website with a fashion-ability score (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute feature value of the second dress may be compared, respectively, to the neckline attribute feature values and color attribute values of the catalog of items to find the items that have similar neckline and color attributes. The items may be returned and displayed as the search result [i.e. providing the one or more recommendations to the user for fashion products on the website].  In some embodiments, the items may be ranked 
		Herring further teaches recommending clothing items (i.e. [0014]), including the known technique of providing one or more recommendations for one or more fashion products with a fashion-ability score within a threshold of the one or more fashion-ability scores representative of the one or more fashion products associated with the user (Herring, see at least: [0052] - “If adding to or replacing a current clothing item with a particular clothing item or accessory is determined to improve the wearer's fashion score [i.e. with a fashion-ability score] (or to improve it more than a threshold [i.e. within a threshold of t the one or more fashion-ability scores representative of the one or more fashion products associated with the user] amount), the advertising module may recommend the clothing item/accessory [i.e. providing one or more recommendations for one or more fashion products]”). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ravichandran in view of Chavez with Herring for the reasons identified with respect to claim 1.

		Regarding claim 4, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 3. Ravichandran further discloses:
		-wherein providing the one or more recommendations to the user for the one or more fashion products on the website includes: 
	-providing the one or more recommendations for the one or more fashion products on the website (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute 
		Herring further teaches recommending clothing items (i.e. [0014]), including the known technique of providing one or more recommendations for one or more fashion products from a different category than a category of the one or more fashion products associated with the user (Herring, see at least: [0052] and [0050] - “fashion score 272 may provide a weighted combination of compatibility scores 415 and style ratings 420 for one or more articles of clothing 410…the advertising module may recommend the clothing item/accessory [i.e. providing one or more recommendations for one or more fashion products]” and “Compatibility scores may be based on subjective ratings of color combinations, patterns, styles, and so forth. For example, brown t-shirt 410 1 receives a score of 80 with khaki shorts 410 2, but may receive a lesser score (50) with a red coat 410 3 due to a less compatible color combination” Examiner notes that shorts and t-shirts are different categories [i.e. from a different category than a category of the one or more fashion products associated with the user]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ravichandran in view of Chavez with Herring for the reasons identified with respect to claim 1.

		Regarding claim 5, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 1. Ravichandran further discloses:
		-wherein providing the one or more recommendations to the user for the one or more fashion products on the website includes:
	-providing the one or more recommendations for the one or more fashion products on the website with a fashion-ability score (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute feature value of the second dress may be compared, respectively, to the neckline attribute feature values and color attribute values of the catalog of items to find the items that have similar neckline and color attributes. The items may be returned and displayed as the search result [i.e. providing the one or more recommendations to the user for the one or more fashion products on the website].  In some embodiments, the items may be ranked based on similarity scores for each attribute [i.e. with a fashion-ability score], which may be weighed according to a weighting function”).
		Herring further teaches recommending clothing items (i.e. [0014]), including the known technique of providing one or more recommendations for one or more fashion products with a fashion-ability score greater than the fashion-ability score of the one or more fashion products associated with the user (Herring, see at least: [0052] - “If adding to or replacing a current clothing item with a particular clothing item or accessory is determined to improve the wearer's fashion score (or to improve it more than a threshold amount) [i.e. one or more fashion products with a fashion-ability score greater than the fashion-ability score of the one or more fashion , the advertising module may recommend the clothing item/accessory [i.e. providing one or more recommendations for one or more fashion products]”). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ravichandran in view of Chavez with Herring for the reasons identified with respect to claim 1.

Claims 8-12 recite limitations directed towards a computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations (i.e. [0004]). The limitations recited in claims 8-12 are parallel in nature to those addressed above for claims 1-5, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5, respectively.

Claims 15-19 recite limitations directed towards a computing system (i.e. abstract) including one or more processors and one or more memories configured to perform operations (i.e. [0030]). The limitations recited in claims 15-19 are parallel in nature to those addressed above for claims 1-5, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5, respectively.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran, in view of Chavez, in further view of Herring, in further view of Kannan et al. (US 2015/0254675 A1), as previously cited and hereinafter Kannan.
		Regarding claim 6, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 1. Ravichandran further discloses:
		-wherein providing the one or more recommendations to the user for the one or more fashion products on the website includes: 
	-providing the one or more recommendations for the one or more fashion products on the website (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute feature value of the second dress may be compared, respectively, to the neckline attribute feature values and color attribute values of the catalog of items to find the items that have similar neckline and color attributes. The items may be returned and displayed as the search result [i.e. providing the one or more recommendations for the one or more fashion products on the website].  In some embodiments, the items may be ranked based on similarity scores for each attribute, which may be weighed according to a weighting function”).
		Herring further teaches recommending clothing items (i.e. [0014]), including the known technique of providing one or more recommendations for one or more fashion products from the same category as the fashion products associated with the user that have fashion-ability scores within a threshold of the fashion-ability score of the one or more fashion products associated with the user (Herring, see at least: [0052] - “If adding to or replacing a current clothing item with a particular clothing item or accessory is determined to improve the wearer's fashion score [i.e. with a fashion-ability score] (or to improve it more than a threshold [i.e. within a threshold of the fashion-ability score of the one or more fashion products associated with the user] providing one or more recommendations for one or more fashion products]”). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ravichandran in view of Chavez with Herring for the reasons identified with respect to claim 1.

		The combination of Ravichandran/Chavez/Herring does not explicitly teach recommending products that have a price greater than a price of the one or more fashion products associated with the user.
Kannan, however, teaches personalizing customer interaction experiences (i.e. abstract), including the known technique of recommending products that have a price greater than a price of the one or more products associated with the user (Kannan, see at least: [0046] - “based on the identification of the persona type to be a compulsive buyer for the customer 402, the apparatus 200 may recommend the chat agent to offer up-sell, i.e. recommend more expensive line of products [i.e. products that have a price greater than a price of the one or more fashion products] recommending in the category which the customer 402 is currently viewing [i.e. products associated with the use]”). This known technique is applicable to the method of the combination of Ravichandran/Chavez/Herring as they both share characteristics and capabilities, namely, they are directed to personalizing customer interaction experiences.
		It would have been recognized that applying the known technique of recommending products that have a price greater than a price of the one or more products associated with the user, as taught by Kannan, to the teachings of the combination of Ravichandran/Chavez/Herring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. improve the chances of making a sale (Kannan, [0015]).

Claim 13 recites limitations directed towards a computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations (i.e. [0004]). The limitations recited in claim 13 are parallel in nature to those addressed above for claim 6, and are therefore rejected for those same reasons set forth above in claim 6.

Claim 20 recites limitations directed towards a computing system (i.e. abstract) including one or more processors and one or more memories configured to perform operations (i.e. [0030]). The limitations recited in claim 20 is parallel in nature to those addressed above for claim 6, and are therefore rejected for those same reasons set forth above in claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran, in view of Chavez, in further view of Herring, in further view of Ouimet et al. (US 2015/0324828 A1), as previously cited and hereinafter Ouimet.

		Regarding claim 7, the combination of Ravichandran/Chavez/Herring teach the computer-implemented method of claim 1. Ravichandran further discloses: 

		-providing the one or more recommendations for the one or more fashion products on the website based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products and the one or more fashion-ability scores representative of the one or more fashion products on the website (Ravichandran, see at least: Col. 2 Ln. 67 & Col. 3 Ln. 1-10 - “a user may select the neckline of a first dress and the color of a second dress as the desirable visual attributes. The neckline attribute feature value of the first dress and the color attribute feature value of the second dress may be compared, respectively, to the neckline attribute feature values and color attribute values of the catalog of items to find the items that have similar neckline and color attributes. The items may be returned and displayed as the search result [i.e. providing the one or more recommendations to the user for the one or more fashion products on the website].  In some embodiments, the items may be ranked based on similarity scores for each attribute [i.e. based upon, at least in part, one or more fashion-ability scores representative of the one or more fashion products and the one or more fashion-ability scores representative of the one or more fashion products on the website], which may be weighed according to a weighting function”).


		Ouimet, however, teaches a computer system that makes product recommendations (i.e. [0053]), including the known technique of determining that the user is accessing the website in response to a user selection of a digital advertisement displayed on a different website (Ouimet, see at least: [0209] and [0215] - “Webpage 650 displays teabag advertisement 654 adjacent to the cold remedy tip regarding drinking herbal tea.  Teabag ad 654 includes add to list button or hyperlink 656 and shop further button 658 [i.e. in response to a user selection of a digital advertisement]” and “Shop further button 658 opens up a new webpage where consumer 106 can shop additional products related to tea [i.e. determining that the user is accessing the website in response to a user selection]…shop further button 658 links to a separate webpage operated by service provider 102 [i.e. displayed on a different website]”),
		the known technique of determining one or more products shown in the digital advertisement displayed on the different website (Ouimet, see at least: [0209] and [0215] - “Webpage 650 displays teabag advertisement 654 [i.e. shown in the digital advertisement] adjacent to the cold remedy tip regarding drinking herbal tea.  Teabag ad 654 includes add to list button or hyperlink 656 and shop further button 658” and “Shop further button 658 opens up a new webpage where consumer 106 can shop additional products related to tea [i.e. determining one or more products shown in the digital advertisement]…shop further button 658 links to a separate webpage operated by service provider 102 [i.e. displayed on a different website]”), and

It would have been recognized that applying the known technique of determining that the user is accessing the website in response to a user selection of a digital advertisement displayed on a different website, determining one or more products shown in the digital advertisement displayed on the different website, and a recommendation based on products shown in the digital advertisement displayed on the different website, as taught by Ouimet, to the teachings of the combination of Ravichandran/Chavez/Herring would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding determining that the user is accessing the website in response to a user selection of a digital advertisement displayed on a different website, determining one or more products shown in the digital advertisement displayed on the different website, and a recommendation based on products shown in the digital advertisement displayed on the different website, as taught by Ouimet, into the method of the (Ouimet, [0033]).

Claim 14 recites limitations directed towards a computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations (i.e. [0004]). The limitations recited in claim 14 are parallel in nature to those addressed above for claim 7, and are therefore rejected for those same reasons set forth above in claim 7.

Response to Arguments
Rejections under 35 U.S.C. §103
		Applicant requests clarification regarding Cooper being stated on page 21 of the previous office action but not being included in the statements of rejection (Remarks, page 10).
		Examiner clarifies that this is a typo. Cooper is not utilized in this office action or the previous office action, as consistent with the statements of rejection and cited sections of the prior art corresponding to the rejected limitations. This typo has been corrected.
 
		Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion

-Du et al. (US 10,043,109 B1) teaches obtaining training images to identify images that likely demonstrate a visual attribute.
-Lorbert et al. (US 10,614,342 B1) teaches performing outfit recommendation using a recurrent neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ARIELLE E WEINER/Examiner, Art Unit 3684